Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  151587                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151587
                                                                    COA: 324817
                                                                    Kent CC: 08-006820-FC
  CORY LEE SOUDERS,
            Defendant-Appellant.

  _________________________________________/

         By order of September 27, 2016, the application for leave to appeal the March 25,
  2015 order of the Court of Appeals was held in abeyance pending the decision in People
  v Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich 278 (2017), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the October 20, 2014
  order of the Kent Circuit Court revoking the amended judgment of sentence, and we
  REMAND this case to the trial court to reinstate the September 15, 2014 amended
  judgment of sentence. Any error in the entry of that judgment of sentence was
  substantive, not clerical. Therefore, the trial court did not have authority to revoke that
  judgment of sentence on its own initiative after entry. Comer, supra. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2017
           t1115
                                                                               Clerk